Citation Nr: 1012895	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  07-08 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to an increased combined rating for residuals of 
pneumothorax (currently rated 10 percent combined prior to 
July 21, 2006 and 30 percent combined from that date).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1956 to September 1975.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from  March and 
August 2006 rating decisions by the Boise, Idaho Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
a 0 percent rating for residuals of spontaneous pneumothorax 
with atypical right-sided chest pain (under Diagnostic Code 
(Code) 6843.  A March 2007 rating decision assigned a 10 
percent rating (by analogy to Code 5326).) effective June 9, 
2006.   The Veteran disagreed with the effective date 
assigned.  A September 2008 rating decision (by the San 
Diego RO as the claims file is now under its jurisdiction) 
assigned separate ratings for the intercostal neuralgia (0 
percent by analogy to Code 5321 prior from February 8, 2006 
to July 21 2006, and 20 percent from that date) and 
respiratory (10 percent under Code 6843 from November 8, 
2004) components of the Veteran's residuals of spontaneous 
pneumothorax.  The issue is characterized to reflect that 
the residuals of pneumothorax are now assigned a combined 
staged rating as described above.  [Notably, the Veteran has 
been assigned a total disability rating based on individual 
unemployability from January 4, 2008.]

The issue of entitlement to service connection for a lung 
disability claimed as due to Agent Orange exposure is raised 
by the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The matter of entitlement to a combined rating in excess of 
30 percent for residuals of pneumothorax (including on an 
extraschedular basis prior to January 4, 2008) is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if action on his 
part is required.




FINDING OF FACT

Throughout the appeal period (since February 8, 2006) the 
intercostal neuralgia component of the Veteran's residuals 
of spontaneous pneumothorax has been manifested by 
impairment that may reasonably be characterized as severe 
restriction of muscles of respiration, muscle group (MG) 21.   


CONCLUSION OF LAW

A 20 percent (maximum schedular) rating is warranted for the 
intercostal neuralgia component of the Veteran's residuals 
of pneumothorax, effective from (the earlier effective date 
of) February 8, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.73, Code 5321 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).
Letters in February 2006 and May 2008 provided the Veteran 
the generic notice, that is required in a claim for 
increase, i.e., of the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect such worsening has on employment (as well as general 
notice regarding how disability ratings and effective dates 
are assigned).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  Although complete notice was not given 
before the initial adjudication in this matter, the Veteran 
has had ample time to supplement the record after all 
critical notice was given and the claim was thereafter 
readjudicated (curing the notice timing defect).  See 
February 2009 supplemental statement of the case (SSOC).

Regarding VA's duty to assist, medical records identified by 
the Veteran and pertaining to the specific matter being 
addressed has been obtained.  He was afforded VA 
examinations in July 2006 and February and November 2008 
(which were adequate for purposes of the determination being 
made.  VA's duty to assist the Veteran (as to the matter 
addressed) is met. 

Criteria, Evidence and Analysis

All of the evidence in the Veteran's claims file, with an 
emphasis on the evidence relevant to this appeal, has been 
reviewed.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need 
to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that VA must review the entire record, but does not 
have to discuss each piece of evidence).  Hence, the Board 
will summarize the relevant evidence as appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
Where there is a question as to which of two ratings shall 
be applied, the higher rating will be assigned if the 
disability more closely approximates the criteria for that 
rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.   Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

An October 2002 rating decision granted service connection 
for residuals of spontaneous pneumothorax and assigned a 0 
percent rating.  

VA treatment records from November to December 2003 include 
a November 17, 2003 record which shows the Veteran 
complained of sharp right chest pain with movement and 
breathing.  The assessment was stable atypical chest pain.

The instant claim for increase was received February 8, 
2006.  Along with the claim the Veteran submitted a February 
2006 letter from his private physician, W. B., MD, noting 
that his right sided chest pain was related to his history 
of spontaneous pneumothorax.  

On March 2006 VA examination, the Veteran complained of 
persistent right-sided chest pain; he indicated that his 
private physician had advised him that it was due to nerve 
damage.  Physical examination was unremarkable.  Painful 
respiration due to thoracoscopy and pleurodesis was 
diagnosed.

On July 2006 VA examination, the Veteran continued to 
complain of right-sided chest pain with deep breathing and 
with raising his arms.  Physical examination revealed chest 
pain that worsened with right shoulder extension to 90 
degrees and adduction to 90 degrees.  The assessment was 
residuals, spontaneous pneumothorax with atypical right 
sided chest pain.  The examiner noted that the Veteran's 
chest pain had a severe impact on his recreational 
activities and his employability.
In a February 2007 letter, D. M., MD, stated that the 
Veteran experiences significant chest pain with coughing and 
lifting.  Intercostal neuralgia was diagnosed.  Dr. M. noted 
that the Veteran's condition was painful but stable.  A May 
2007 letter from Dr. M. notes that the Veteran's condition 
is chronic, and will always require treatment.  He indicated 
that the medications the Veteran was taking were to allow 
him to be more functional so that he could engage in normal 
activities rather than just lie around all the time because 
he was in too much pain to be active.

On February 2008 VA examination, the Veteran continued to 
complain of increased pain, especially with increased 
activity.  Physical examination revealed no evidence of cor 
pulmonale, right ventricular hypertrophy or pulmonary 
hypertension.  He has had no recent loss or gain.  There was 
no evident condition to cause restrictive disease such as 
kyphoscoliosis or pectus excavatum.  Neuropathy intercostal 
with moderately severe pain under fair control with medical 
management was diagnosed.

On November 2008 VA examination, it was noted that the 
Veteran was using a CPAP machine for sleep apnea, not for 
residuals of pneumothorax.  The examiner explained that a 
CPAP would be contraindicated for pneumothorax.  Physical 
examination revealed decreased breath sounds with scattered 
wheezing, and no rales, rub, or evidence of consolidation.  
Recurrent pneumothorax; intercostal neuralgia with chronic 
pleuritis secondary to pleurodesis; and sleep apnea were 
diagnosed.  The examiner opined:

" . . The Veteran's current level of disability for 
residual pneumothorax associated with intercostal 
neuralgia and post pleurodesis pleuritis would be 
greater than 50 percent disability.  It is however the 
impression of the examiner that the use of CPAP (which 
is relatively contraindicated for use in pneumothorax) 
is not needed for the pneumothorax; it is not being 
used for the pneumothorax but rather for sleep apnea 
which is unrelated to the Veteran's current 
disability."

As there is no specific diagnostic code for rating 
intercostal neuralgia residuals of spontaneous pneumothorax, 
such disability must be rated by analogy  See 38 C.F.R. 
§ 4.20.  The RO has rated the Veteran's intercostal 
neuralgia 20 percent by analogy to 38 C.F.R. § 4.73, Code 
5321 (for impairment of Muscle Group XXI, muscles of 
respiration).

Impairment of Muscle Group XXI, the thoracic muscle group, 
muscles of respiration, is rated on the severity of the 
injury manifested.  For slight injury, a noncompensable 
rating is assigned.  A moderate injury warrants a 10 percent 
rating.  A (maximum) 20 percent rating is warranted for 
severe or moderately severe injury.  38 C.F.R. § 4.73, Code 
5321.

The evidence of record reasonably supports a conclusion that 
a 20 percent rating is warranted for the intercostal 
neuralgia component of the Veteran's residuals of 
pneumothorax for the entire appeal period, i.e., since 
February 8, 2006.  The medical evidence of record shows the 
Veteran has consistently complained of severe chest pain due 
to history of spontaneous pneumothorax throughout the entire 
appeal period.  A VA examiner has described the pain as 
chronic and one that interferes with his recreational 
activities as well as employment.  Notably he is not 
employed (and is now awarded TDIU).  Accordingly, the Board 
finds that the criteria for the 20 percent (maximum 
schedular) rating under Code 5321 are met throughout, and 
that such rating is warranted.  Notably, there is no medical 
evidence of compensable manifestations of intercostal 
neuralgia during the one year period prior to the Veteran's 
filing of his claim for increase; consequently, an even 
earlier effective date for the 20 percent rating is not 
warranted.   


ORDER

An earlier effective date of February 8, 2006, is granted 
for the assignment of a 20 percent rating for the 
intercostal neuralgia component of the Veteran's residuals 
of pneumothorax (and a 30 percent combined rating for such 
residuals); to this extent this appeal is allowed, subject 
to the regulations governing payment of monetary awards, and 
the further action outlined below. 



REMAND

As noted, the Veteran's residuals of spontaneous 
pneumothorax are rated 30 percent combined based on a 
formulation of 20 percent (the maximum under Code 5321) for 
the intercostal neuralgia component, and 10 percent for 
restrictive lung disease under Code 6843.  Both private and 
VA examiners have indicated that the Veteran's residuals of 
pneumothorax are chronic and have severely impacted on his 
daily activities as well as his employability.  Notably, he 
has been awarded TDIU from January 4, 2008.  The question 
remaining is whether a combined rating in excess of 30 
percent may be warranted based on symptoms not recognized 
under Codes 5321 and 6843 (to include on an extraschedular 
basis prior to January 8, 2008, when a TDIU rating was 
assigned).   

The results of September 2008 pulmonary function studies 
cited by a November 2008 examiner are not associated with 
the Veteran's claims file. 

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for association 
with the claims file copies of the 
complete clinical records (those not 
already associated with the claims file) 
of all VA treatment the Veteran has 
received for residuals of pneumothorax 
from February 2005 to the present (to 
specifically include the report of the 
September 2008 pulmonary function 
studies).

2.  The RO should then arrange for the 
Veteran's claims file to be forwarded to 
an appropriate medical professional who is 
familiar with VA's Rating Schedule 
(38 C.F.R. Part 4) for review and a 
medical advisory opinion.  Specifically, 
the consulting medical professional should 
note the comments by the November 2008 VA 
examiner and the disability picture 
presented, note that the disability at 
issue has been rated by analogy, and 
provide opinions responding to the 
following:  

(a) Are the Veteran's residuals of 
pneumothorax manifested by any symptoms 
that are not encompassed by the 20 and 10 
percent ratings (under Codes 5321 and 
6843, respectively) currently assigned?  
If so, please identify such symptoms; if 
another diagnostic code would be more 
appropriate for rating such symptoms 
(separately or alternatively) please 
identify such code.

(b) Has the severity of functional 
impairment due to the intercostal 
neuralgia component of the disability 
exceeded the degree of disability 
reflected by the 20 percent rating 
assigned under Code 5321 (as suggested by 
the November 2008 VA examiner, who 
indicated a 50 percent rating would be 
appropriate)?  Please explain the 
rationale for the opinions in detail.  

3.  The RO should then readjudicate the 
matter of the combined rating for the 
Veteran's residuals of pneumothorax (to 
include the question of whether referral 
for consideration of an extraschedular 
rating for the period prior to January 4, 
2008 is warranted).  If the benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the RO should issue an 
appropriate SSOC, and afford the Veteran 
and his representative the opportunity to 
respond.  The matter should then be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


